DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
Response to Remarks
The amendments received on 12/14/2020 have been entered, considered, and an action on the merits follows.
Previous drawing and claim objections are hereby withdrawn due to the amended disclosure and claims.
Previous claim rejections under 35 U.S.C. 112 are hereby withdrawn due to the amended claims.
Applicant’s arguments regarding claim rejections under 35 U.S.C. 103, found on pages 8-9 of the Remarks, have been considered but are moot, because the arguments are directed to the newly amended claim language.  Amended claims 1-7 and 13-20 are being addressed for the first time on the merits in the Office Action below.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 1 recites “a necked article” in the preamble, but later recites “the article” multiple times in the body of the claim. Recitations “the article” should read --the necked article-- for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 preamble was amended to read “A method for forming an article”. The claim later recites “engaging a necked article”, “the necked article having”, “engaging the smoothing portion of the at least one smoothing roller with the radiused portion of the necked article, thereby smoothing the witness marks on the radiused portion of the necked article”. It is unclear if recitations “necked article” are meant to refer to the previously set forth “article” of the preamble, or they are meant to set forth a different article, or a different forming stage of the article. It is further noted that dependent claims 15, 17, and 18 also recite “necked article” which should be addressed accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 1, 2, 4-7, 13-15, are 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masaru et al. (hereinafter Masaru; JP S63230230 A) in view of Masahiro (JP 2003285132 A).
Regarding claim 1, Masaru discloses a turret head assembly (figure 1) comprising:
at least one smoothing roller (7), each of the at least one smoothing roller being rotatably mounted on a respective at least on roller support member (11);
an upper ring member (10) and a lower ring member (19), the ring members including respective apertures located in the centers thereof (figure 1, i.e. ring members have holes at their respective centers), the at least one roller support member (11) extending between the upper ring member and the lower ring member (figure 1, i.e. the roller support members (11) are between the ring members); and
a turret head-assembly support member (16) defining a turret-head axis (figure 1, i.e. a rotation axis), the turret head-assembly support member (16) extending through the aperture in the upper ring member.
Masaru discloses the at least one smoothing roller (7), but Masaru does not disclose the smoothing roller having a generally concave-shaped smoothing portion and a feathered portion bridging the smoothing portion.
However, in the same field of endeavor, Masahiro teaches a turret head assembly (figure 1) for forming a necked article, the assembly comprising the at least one smoothing roller (17) having a generally concave-shaped smoothing portion (figure 1 as annotated below), a generally cylindrical upper portion (figure 1 as annotated below), and a feathered portion bridging the smoothing portion and the upper portion (figure 1 as annotated below), the smoothing portion having a complimentary shape to a desired shape of the radiused portion of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the shape of the rollers of Masaru to include the upper cylindrical portion, feathered portion, and smoothing portion as taught by Masahiro, because applying a known technique to a known device to yield predictable results involves only routine skill in the art, namely using rollers having different profiles to produce desired workpiece shapes. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).
It is further noted that recitation “for forming a necked article having a narrowed neck portion, the narrowed neck portion including a radiused portion extending from a generally cylindrical body and a tapered portion extending from the radiused portion” is considered intended use. The recitation attempts to set forth structural aspects of the non-positively recited workpiece in a functional limitation of the preamble.  Intended use recitations of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2111.02 and MPEP 2114(II).

    PNG
    media_image1.png
    532
    970
    media_image1.png
    Greyscale

Annotated Figure 1 of Masahiro

Regarding claim 2, Masaru further discloses wherein the at least one smoothing roller freely rotates about a roller axis defined by the at least one roller support member (figure 1, i.e. each smoothing roller has bearings (21, 22) that allow free rotation of said roller).

Regarding claim 4, Masaru further discloses wherein the at least one roller support member (figure 1, elements 11) is mounted on the upper and lower ring members (10, 19).

Regarding claim 5, Masaru further discloses wherein the turret head-assembly support member (figure 1, elements 16) is configured to support the turret head assembly on a forming turret (figure 1, i.e. the turret head-assembly support member (16) fastens the turret head assembly to a ring (2) of a forming turret; figure 3, i.e. a forming turret with the ring (2)).

Regarding claim 6, Masaru further discloses wherein the turret head assembly is configured to rotate about the turret-head axis (figure 1, i.e. turret head assembly is rotated about the turret-head axis as indicated by the rotation arrow found on adapter (8)).

Regarding claim 7, in one embodiment, Masaru discloses the at least one roller support member being disposed parallel relative to the turret-head axis (figure 1), and in another embodiment, Marasu discloses the at least one roller support member being disposed at an angle relative to the turret-head axis (figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to provide a roller support member being at an angle or parallel with the turret-head axis, because applying a known technique to a known device to yield predictable results involves only routine skill in the art, namely adjusting the angle of the turret head assembly rollers to obtain a desired product shape. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).

Regarding claim 13, Marasu further discloses wherein an axis defined by the at least one roller support member is generally parallel relative to the turret-head axis (figure 1).

Regarding claim 14, Masaru discloses a method of forming a necked article (figure 5), the method comprising:
engaging a necked article (figure 1, element 4) by a turret head assembly (5), the turret head assembly including an upper ring member (10), a lower ring member (19) and at least one roller support member (11) extending between the upper ring member (10) and the lower ring member (19), each of the at least one roller support members (11) having at least one 
rotating the turret head assembly about a turret-head axis (figure 5, i.e. the turret head assembly is rotated about a center axis about adapter (8) indicated by the circular arrow) such that the at least one smoothing roller freely rotates about the respective at least one roller support member (figure 5, i.e. the rollers are mounted on the roller support members via bearings (21,22), which allow free rotation of the rollers);
Masaru does not explicitly disclose engaging the smoothing portion with the radiused portion to smooth witness marks on the radiused portion of the necked article, and the at least one smoothing having a generally concave-shaped smoothing portion, a feathered portion bridging the smoothing portion, and.
However, in the same field of endeavor, Masahiro teaches a method for forming an a necked article with a turret head assembly (figure 1), the method comprising the steps of engaging a necked article (figure 1) having witness marks (figure 6, element 7) thereon by a turret head assembly (figure 1, element 11), the necked article having a cylindrical body (1d), a tapered neck portion (figure 1 as annotated below), and a radiused portion (R) bridging the cylindrical body and the tapered portion (figure 1 as annotated below, i.e. the radiused portion (R) is between the tapered portion and the cylindrical body of the article),
engaging the smoothing portion of the at least one smoothing roller with a radiused portion (figure 1 as annotated below) of the necked article, thereby smoothing the witness marks on the radiused portion of the necked article (figures 3 and 6, i.e. a raised witness mark (7) is leveled using the at least one smoothing roller (17)); and


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the shape of the rollers of Masaru to include the upper cylindrical portion, feathered portion, and smoothing portion as taught by Masahiro, because applying a known technique to a known device to yield predictable results involves only routine skill in the art, namely using rollers having different profiles to produce desired workpiece shapes. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).

    PNG
    media_image1.png
    532
    970
    media_image1.png
    Greyscale

Annotated Figure 1 of Masahiro

Regarding claim 15, Masaru further discloses the method further comprising receiving into a pocket of a turret starwheel the necked article having the witness marks thereon (figure 5, i.e. the necked article is placed in a pocket (13)), the turret starwheel continuously rotating about a turret starwheel axis while the turret head assembly engages the necked article (figure 7, i.e. multiple starwheels; figure 9, i.e. a starwheels continuously rotating as the turret head assembly engages the necked articles).

Regarding claim 18, Masaru further discloses wherein the turret head assembly is axially stationary, further comprising axially advancing the necked article along the turret-head axis to engage the turret head assembly (figure 9, i.e. the necked articles are moved towards the turret head assembly as indicated by the forward arrow of turntable (37)).

Regarding claims 19 and 20.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Masaru in view of Masahiro and Zeisberger (DE 1265107 B).
Regarding claims 3, Masaru discloses the invention substantially as claimed, except for at least two ring-spacing members extending between the upper and lower ring members. However, in the same field of endeavor, Zeisberger teaches a turret head assembly (figure 1) having two ring-spacing members (30) between an upper and lower ring members (29, 15) in order to ensure the alignment of the base frame (11) via columns (12) of a forming turret as the base frame and the turret head assembly move towards each other (translation: page 2, lines 67-68).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the turret head assembly of Masaru to include the two ring-spacing members between the upper and lower ring members as taught by Zeisberger, in order to ensure the alignment of the base frame of a forming turret as the base frame and the turret head assembly move towards each other (translation: page 2, lines 67-68).

Regarding claim 16, Masaru further discloses a turret head-assembly support member (figure 4, element 8) defining the turret-head axis. Masaru does not disclose at least two ring-spacing members extending between the upper and lower ring members. However, in the same field of endeavor, Zeisberger teaches a turret head assembly (figure 1) having two ring-spacing members (30) between an upper and lower ring members (29, 15) in order to ensure the alignment of the base frame (11) via columns (12) of a forming turret as the base frame and the turret head assembly move towards each other (translation: page 2, lines 67-68).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the turret head assembly of Masaru to include the two ring-spacing members between the upper and lower ring members as taught by .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Masaru in view of Masahiro and Hosoi (US 20070017089 A1).
Regarding claim 17, the combination of Masaru and Masahiro teaches the invention substantially as claimed, except for wherein the necked article is stationary and the turret head assembly advances towards the necked article. However, in the same field of endeavor, Hosoi teaches a method for forming a necked article (figure 1), the method comprising axially advancing the turret head assembly along the turret-head axis to engage the necked article (figure 1, i.e. the disc (31) containing the turret head assembly (32) advances towards the stationary necked article placed in a pocket (22)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the turret head assembly of Masaru such that the turret head assembly advances towards the axially stationary necked article as taught by Hosoi, because applying a known technique to a known device to yield predictable results involves only routine skill in the art, namely to advance the turret head assemblies and necked articles towards each other to perform a necking operation. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725